J-A14043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JARED IMSCHWEILER AND RACHEL                           IN THE SUPERIOR COURT OF
IMSCHWEILER, HUSBAND AND WIFE,                               PENNSYLVANIA

                             Appellants

                        v.

ILENE KATZ WEIZER, M.D., AND A
WOMAN’S CARE OB-GYN, P.C.,

                             Appellees                        No. 1697 MDA 2015


               Appeal from the Order Entered September 2, 2015
               in the Court of Common Pleas of Schuylkill County
                        Civil Division at No.: S-218-2010


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                                   FILED JULY 28, 2016

         Appellants, Rachel and Jared Imschweiler, appeal from the trial court’s

order granting the motion in limine filed by Appellees, Ilene Katz Weizer,

M.D., and A Woman’s Care OB-GYN, P.C., in this medical malpractice case.

We quash.

         This case returns to this Court after we remanded for a new trial on

September 16, 2014. Relevant to the instant appeal, in advance of the new

trial,    Appellants’   medical     expert,    Dr.   Victor    Borden,   submitted   a

supplemental report dated June 4, 2015. Appellees filed a motion in limine

objecting to certain portions of the report. On September 2, 2015, the trial

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A14043-16



court entered its order granting the motion in limine and, inter alia, limiting

the scope of Dr. Borden’s testimony. This timely appeal followed.

      Preliminarily, we must consider the propriety of this appeal. The trial

court determined that Appellants have improperly appealed from an

interlocutory order.   (See Trial Court Opinion, 10/02/15, at 1).         Upon

review, we agree.

      “An appeal lies only from a final order unless otherwise permitted by

rule or statute.” Shearer v. Hafer, 135 A.3d 637, 641 (Pa. Super. 2016)

(citation omitted). Generally, a final order is any order that: “(1) disposes of

all claims and of all parties[.]” Pa.R.A.P. 341(b)(1). “[A]n order is not final

and appealable merely because it decides one issue of importance to the

parties. Rather, for an order to be final and ripe for appeal, it must resolve

all pending issues and constitute a complete disposition of all claims

raised by all parties.” AmerisourceBergen Corp. v. Does, 81 A.3d 921,

927 (Pa. Super. 2013), appeal denied, 97 A.3d 742 (Pa. 2014) (citation

omitted; emphasis in original).    A trial court’s decision to preclude expert

testimony is an interlocutory ruling, reviewable after entry of a final

judgment in the matter.     See Snizavich v. Rohm & Haas Co., 83 A.3d

191, 194 (Pa. Super. 2013), appeal denied, 96 A.3d 1029 (Pa. 2014).

      Here, the trial court’s order does not dispose of any claim or any party.

See Pa.R.A.P. 341(b)(1); (Order, 9/02/15).      Instead, it is an interlocutory

decision on its face, and is not appealable until entry of final judgment.




                                     -2-
J-A14043-16



Consequently, we lack jurisdiction at this time to review Appellants’ appeal

on the merits.1 Accordingly, we quash this appeal.

       Appeal quashed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2016




____________________________________________


1
  We find no merit to Appellants’ contention that the trial court’s pre-trial
ruling is immediately appealable as a collateral order. (See Appellants’
Brief, at 18); Pa.R.A.P. 313(a)-(b) (setting forth requirements for collateral
order). “Rule 313 must be interpreted narrowly, and the requirements for
an appealable collateral order remain stringent in order to prevent undue
corrosion of the final order rule.” AmerisourceBergen Corp., supra at
927 (citation omitted).       Appellants have not met these stringent
requirements and may seek review of the court’s ruling after final judgment
has been entered. See Snizavich, supra at 194.



                                           -3-